FINAL OFFICE ACTION
This Office Action addresses the Reissue of U.S. Application No. 16/501,796, now U.S. Patent No. 9,900,680 B2 issued on February 20, 2018 and the Remarks and claim amendments filed 2/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The status of the claims amended on 2/24/2021 is as follows;
Claims 1-24, 26-34, 36-40 are pending.
Claims 1-20 are original claims and are allowed.
Claims 1, 8, 10, 20, 31 and 33 were amended.
Claims 21-24, 26-34, 36-40 are new and rejected.
Claims 25 and 35 were canceled.

37 C.F.R. 1.173   Reissue specification, drawings, and amendments.
The amendment filed 2/24/2021 proposes amendments to claims 1, 8, 10, and 20 that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  A supplemental paper correctly amending the reissue application is required. 



Response to Arguments
Applicant’s arguments, see Remarks, filed 2/24/2021, with respect to 35 USC § 112 rejections have been fully considered and are persuasive and the rejection of Claims 1-20 has been withdrawn. 

Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that the audio streaming device of Linden reference prompts the switch of the earbuds from master to slave and that the earbuds themselves are not configured to switch roles between master and slave (See REM 2/24/21 pp 15). 
Applicant additionally argues that the prompt for switching roles described in Linden is not regular, periodic or as a regular predetermined passage of time as currently claimed (See REM 2/24/21 pp 15). Applicant additionally argues that the prompt for switching roles described in Linden is not “intermittently” as currently claimed (See REM 2/24/21 pp 16).

The ‘680 patent claim 21 claims a wireless earbud system comprising a first earbud, a second earbud and a wireless receiving unit configured to receive a wireless data signal from a media device.  Column 4 line 52 through Column 5 line 30 and figure 3 of the ‘680 patent discloses a wireless earbud system comprising a left and a right earbud operable in a master slave configuration and a media device 134 such as a smartphone. 

    PNG
    media_image1.png
    322
    527
    media_image1.png
    Greyscale


(21) FIG. 3 is a schematic diagram showing an operational mode of the wireless earbud system 100 (FIG. 1). A media device 134 may be configured to broadcast a wireless signal 136 containing data representing an audio signal. The media device 134 may be, for example, a handheld device such as a cellular “smart” phone, a tablet computer, a digital music player, a laptop computer, a desktop computer, etc. In the embodiment shown in FIG. 3, the wireless earbuds 102 and 104 may operate in a so-called “master-slave” configuration. For example, one of earbuds 102 and 104 may be designated the master. An RF receiver in the master earbud (e.g., RF received 126 (FIG. 2) in the earbud 102) may receive the wireless signal 136 from the media device 134. The wireless signal 136 from the media device 134 may be separated into left and right audio channels by circuitry and/or software routines associated with the master earbud. Data from one audio channel (e.g., one of left or right) may be converted to an audio signal, amplified, and played through an audio transducer 118 (FIG. 2) in the master earbud. Data from the other audio channel (e.g., the other of the left or right channels) may be transmitted wirelessly (e.g., by wireless signal 137) from an RF transmitter within the master earbud to an RF receiver (e.g., RF receiver 126) within the slave earbud, where the data is converted to an audio signal, amplified, and played through an audio transducer 118 in the slave earbud.
(22) Operation as the master earbud may consume significantly more power than operation as the slave earbud, as the master earbud must separate the channels and re-transmit one of the channels to the slave earbud. Accordingly, in some embodiments, each of the earbuds 102 and 104 may be configured to alternately function as master and slave. For example, the earbuds 102 and 104 may switch between master and slave roles on a regular, periodic basis to maintain generally equal battery charge between the earbud 102 and the earbud 104. In other embodiments, the may be chosen by other routines based on remaining charge in each battery and/or other parameters. Furthermore, while the above description assumes the earbuds 102 and 104 are functioning as a stereo pair, some data streams broadcast by the media device 134 may include only a single channel of audio data (i.e., monophonic sound). Such data may be received and played by one of the earbuds 102 and 104, or may be received and played simultaneously by both of the earbuds 102 and 104.
(24) The wireless signal 136 may be broadcast by the media device 134 based on established wireless protocols, such as the BLUETOOTH® Advanced Audio Distribution Profile (A2DP). Additionally or alternatively, other wireless protocols (e.g., Wi-Fi), may be used.
(41) In some embodiments, the wireless earbud system 100 (FIG. 1), 138 (FIG. 4), 150 (FIGS. 5, 6), or 220 (FIG. 11) may include software executable by the media device 134 (FIG. 3). For example, such software may include a graphical user interface (GUI) for display on a display screen of the media device 134. The GUI may include information related to the battery charge in each earbud, the battery charge in the electronic control unit 154 (FIG. 5), 234 (FIGS. 12A and 12B), playback mode (e.g., master-slave configuration or direct transmission to both earbuds as discussed in connection with FIG. 3), and other operational parameters of the earbud system.
‘680 patent Col 4:52-5:30, 5:43-47 and 9:49-60 emphasis added by the examiner.

The examiner notes that nothing in the ‘680 patent Col 4:52-5:30 discloses how the earbuds are configured to alternately function as master and slave other than it just happens and Bluetooth may be the wireless signal protocol.  Upon investigating the ‘680 specification the examiner has determined that wireless earbud system may include software executable by the media device 134 (smartphone etc.) includes a GUI that may include information related to battery charge such as master-slave configuration and other operational parameters of the earbud.  Nothing in the specification states how the earbuds themselves are configured to switch between master and slave roles on a regular, periodic basis to maintain generally equal battery 
wherein the wireless receiving unit of each of the first earbud assembly and the second earbud assembly is configured to switch between operating as a master to receive a first wireless data signal from a media device and operating as a slave to receive a second data signal from the respective first earbud assembly or second earbud assembly comprising the wireless receiving unit configured as the master on a regular, periodic basis.
‘680 last clause of amended claim 21 emphasis added by the examiner

This is switching the role of master/slave relationship using a signal from a media device.
Linden discloses the use of a wireless streaming host device 100 that uses a Bluetooth protocol and notes that the error of the problem to be solved is that the master device will consume more power that the slave device.  In order to correct this error the controller will assess whether a switch in roles is appropriate for the master and slave devices.  This is done on a regular, periodic basis based on a percentage of remaining battery charge or the difference in remaining battery charge between the two earbuds exceeds a certain value. 

[0075] When a pair of earbuds, such as earbuds 10a and 10b, is used for true wireless stereo streaming from a wireless audio streaming host device, such as device 100 in FIG. 11, one of the earbuds will have a role as master device with respect to the other one of the earbuds, which will correspondingly be a slave device. This is for instance the case with Bluetooth-based wireless audio streaming. Another inventive power preservation scheme has therefore been provided which compensates for the fact that the master device will consume more power than the slave device. Therefore, after some time, the master device will run out of power and need to be recharged, even though the slave device still may have a decent remaining battery charge status.

[0076] According to this inventive aspect, a wireless audio streaming host device is provided for use with a first wireless earbud and a second wireless earbud, for instance earbuds 10a and 10b according to the previous description. The wireless audio Bluetooth. The message will indicate a current battery charge status for the first earbud. Correspondingly, the controller will be configured to receive a message from the second earbud by wireless communication. This message will indicate a current battery charge status for the second earbud.

[0077] The controller will determine which one of the first and second earbuds has a current master device role and a current slave device role, respectively.
[0078] The controller will then assess, based on the determined battery charge statuses for the first and second earbuds and on the determined current roles as master device and slave device, whether a switch in roles is appropriate for the master device and slave device. The assessment may for instance be based on absolute or relative threshold values. For instance, if the master earbud device has below x % of remaining battery charge, or if the difference in remaining battery charge between the two earbuds exceeds a certain value, a switch of roles may be concluded as appropriate.
[0079] If a switch in roles is found appropriate, the controller will cause, again by wireless communication, the one among the first and second earbuds that currently has the master device role, to assume a slave device role. The controller will also cause, by wireless communication, the other one among the first and second earbuds to assume a master device role. The causing may be done by control messages sent by the controller of the wireless audio streaming host device to both earbuds directly, or by a control message sent to the master earbud device that will then in turn send a control message to the slave earbud device, etc. Other ways of causing the switch in roles are also possible, as is believed to be understood per se by those skilled in the art.
Linden para [0075]-[0079] emphasis added by the examiner.

  The disclosure of Linden discloses a switch in roles on a regular periodic basis. If the batteries in each of the earbuds are at 100% to start with and over a period of time of use drains the master to 90%  then if the difference in remaining battery charge between the two earbuds exceeds a certain value then a switch in roles is made between master and slave (see Para. [0075]-[0079] above). This is a switch in roles on a regular periodic basis of every 10% change of charge that results in a change in the 
With respect to the applicants argument that the reference to Linden does not disclose that the first or second earbud are configured to operate intermittently as a master or a slave the examiner notes that the term intermittently is not defined in the specification.  In the explanation of support currently provided the applicant defined the term intermittently as alternately.  As discussed above the reference to Linden discloses that the first and second earbuds may alternately operate as master or slave based on the condition of the charge of the battery.
Applicant’s arguments are not persuasive and as such Linden anticipates claims 21 and 33 and the claims that depend therefrom.  

Claim 27 stands rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Linden as applied to claim 21 above further in view of U.S. Patent App. Pub. No. 
The examiner maintains, as disclosed above, that Linden does indeed disclose the claimed subject matter.  The disclosure of Linden in combination with Dinescu was previously presented to provide a teaching that a Digital to Analog Converter (DAC) was known in the art.   Accordingly the argument is not persuasive with respect to claim 27 and the claim remains rejected. 

Claims 29, 30, 37, and 38 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Linden in view of U.S. Patent App. Pub. No. 2017/0064427 to Rich et al.  Applicant argues that the audio streaming device of Linden reference prompts the switch of the earbuds from master to slave and that the earbuds themselves are not configured to switch roles between master and slave and that the combination of Rich et al. does not compensate for the deficiency of Linden (See REM 2/24/21 pp 19).
The examiner maintains, as disclosed above, that Linden does indeed disclose the claimed subject matter.  The disclosure of Linden in combination with Rich et al. was previously presented to provide a teaching of a tether was known in the art.  Accordingly the argument is not persuasive with respect to claims 29, 30, 37, and 38 and the claim remains rejected. 


The examiner maintains, as disclosed above, that Linden does indeed disclose the claimed subject matter.  The disclosure of Linden in combination with Sakai was previously presented to provide a teaching that a SUB tether was known in the art.   Accordingly the argument is not persuasive with respect to claims 28, 29, 31, 32, 37, 39, and 40 and the claim remains rejected. 



Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, 33-34 and 36.
Claims 21-24, 26, 33-34 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Linden et al US Pub 2016/0073189.

With respect to claims 21, 24, 26, 33, 36,  Linden et al discloses a wireless earbud system including a first and second earbud 10a and 10b assembly including a housing 16 with an audio driver audio codec 112 on a printed circuit breaker and a wireless radio communication unit 110 that receives the wireless data signal and drives the loudspeaker element 13.  See paragraphs [0039]-[0041],[0051]-[0057] and figure 11. With respect to the wireless receiving unit in a first earbud configured to act as master and the wireless receiving unit of the second earbud is configured to operate as a slave and that the roles are reversed on a regular periodic basis as presented in the amended last clause of claims 21 and 33 is reproduced below.
claim 21 and 33 discloses the following;
is configured to switch between operating as a master to receive a first wireless data signal from a media device and operating as a slave to receive a second data signal from the respective first earbud assembly or second earbud assembly comprising the wireless receiving unit configured as the master on a regular, periodic basis.
‘680 last clause of amended claims 21 and 33 emphasis added by the examiner.

Linden discloses the use of a wireless streaming host device 100 that uses a Bluetooth protocol and notes that the problem to be solved is that the master device will consume more power that the slave device.  In order to correct this problem the controller will assess whether a switch in roles is appropriate for the master and slave devices.  This is done on a periodic (intermittent) basis based on a percentage of remaining battery charge or when the difference in remaining battery charge between the two earbuds exceeds a certain value. 

[0075] When a pair of earbuds, such as earbuds 10a and 10b, is used for true wireless stereo streaming from a wireless audio streaming host device, such as device 100 in FIG. 11, one of the earbuds will have a role as master device with respect to the other one of the earbuds, which will correspondingly be a slave device. This is for instance the case with Bluetooth-based wireless audio streaming. Another inventive power preservation scheme has therefore been provided which compensates for the fact that the master device will consume more power than the slave device. Therefore, after some time, the master device will run out of power and need to be recharged, even though the slave device still may have a decent remaining battery charge status.

[0076] According to this inventive aspect, a wireless audio streaming host device is provided for use with a first wireless earbud and a second wireless earbud, for instance earbuds 10a and 10b according to the previous description. The wireless audio streaming host device may for instance be any of the example devices 100 shown in FIG. 11 and will have a controller in the form of a CPU, DSP, ASIC, FPGA, etc. The controller will be configured to receive a message from the first earbud by wireless communication, such as Bluetooth. The message will indicate a current battery charge status for the first earbud. Correspondingly, the controller will be configured to receive a message from the second earbud by wireless communication. This message will indicate a current battery charge status for the second earbud.


[0078] The controller will then assess, based on the determined battery charge statuses for the first and second earbuds and on the determined current roles as master device and slave device, whether a switch in roles is appropriate for the master device and slave device. The assessment may for instance be based on absolute or relative threshold values. For instance, if the master earbud device has below x % of remaining battery charge, or if the difference in remaining battery charge between the two earbuds exceeds a certain value, a switch of roles may be concluded as appropriate.
[0079] If a switch in roles is found appropriate, the controller will cause, again by wireless communication, the one among the first and second earbuds that currently has the master device role, to assume a slave device role. The controller will also cause, by wireless communication, the other one among the first and second earbuds to assume a master device role. The causing may be done by control messages sent by the controller of the wireless audio streaming host device to both earbuds directly, or by a control message sent to the master earbud device that will then in turn send a control message to the slave earbud device, etc. Other ways of causing the switch in roles are also possible, as is believed to be understood per se by those skilled in the art.
Linden para [0075]-[0079] emphasis added by the examiner.

  The disclosure of Linden discloses a switch in roles on a regular, periodic basis. If the batteries in each of the earbuds is at 100% to start with and over a period of use drains the master to 90%  then if the difference in remaining battery charge between the two earbuds exceeds a certain value then a switch in roles is made between master and slave (see Para. [0075]-[0079] above). This is a switch in roles on a regular periodic basis of every 10% then the master slave relationship is changed. Linden also discloses that to switch the master/slave arrangement may be done by control messages sent by the controller of the wireless audio streaming host device to both earbuds directly, or by a control message sent to the master earbud device that will then in turn send a control message to the slave earbud device to change roles.  Nothing in the ‘680 disclosure 
	It would have also been obvious to switch the operations of the earbuds from master to slave based on regular, periodic or to intermittently operate the earbuds as master and slave using the teachings of Linden above and the motivation of Linden provided in Para. [0079] that “(o)ther ways of causing the switch in roles are also possible, as is believed to be understood per se by those skilled in the art.”  In light of the teachings of Linden it would have been obvious to cause the switching in roles in a regular, periodic, intermittent or in other ways since the substitution of such would do no more than yield predictable results such that the earbuds would maintain a charge by switching roles as the master or slave.

With respect to claims 22, 23, and 34 which require specific channel information be sent to specific earbuds please see paragraph [0035] reproduced below. As disclosed above the earbuds can operate as master and slave and the roles be reversed intermittently.  Additionally when either of the earbuds is a master or a slave the left and right earbuds would get the correct channel information.
[0035] FIGS. 5 to 7 show the wireless earbud 10 in schematic isometric and exploded views. Even though shown in isolation, the earbud 10 will typically be used together with a second earbud to form a pair of earbuds, like the earbud pair 10a, 10b as previously referred to. One of the earbuds may then be used for playing left-channel stereo audio into one ear of the user, whereas the other earbud will be used for playing right-channel stereo audio into the other ear. 
Linden paragraph [0035] emphasis added by examiner
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Linden et al US Pub 2016/0073189 as applied to claim21 above further in view of Dinescu et al. US Pub 2012/0230510.
Claim 27 states that the wireless receiving unit comprises a radio-frequency receiver operatively coupled to a digital-to-analog converter (DAC).   Linden discloses the following with respect to circuitry for wireless communication.
[0057] In the disclosed embodiment, component D1 implements the circuitry for wireless radio communication 110, audio codec 112 and earbud operation control 114 as seen in FIG. 11. In other embodiments, these functions may be implemented by different components, including but not limited to central processing units (CPUs), digital signal processor (DSPs), application-specific integrated circuits (ASICs) or field-programmable gate arrays (FPGAs).

Linden does not specifically disclose the use of a DAC. In an analogous invention to Dinescu, that includes a wireless earbud that is able to operate in and master slave configuration, paragraph [0021] discloses that a DAC may convert digital audio signals from the processor unit to analog form for coupling with the acoustic transducers.  Using the teachings of Linden that digital signal processing may be used an artisan of ordinary skill would understand the use of a DAC to process signals in a computing environment.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  The combination of Linden and Dinescu would result in predictable results since the use of digital signal processors such as a digital to analog converter is well known in the processing arts.


Claims 29, 30, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al US Pub 2016/0073189 as disclosed above with respect to claims 21 and 33 further in view of Rich et al. US Pub 2017/0064427.  
Linden discloses all of the claimed subject matter as explained above but lacks in disclosing the structure of a tether between the two earbuds where no electrical communications exists in the tether there between.  In an analogous invention Rich in figure 3 and in paragraphs [0010] and [0011] describes a tether or cord that is attached to the earbuds and is able to be unattached.
[0010] In the embodiment shown in FIG. 1, the earphone 1 also has a rear support 29 that may be affixed to the stem portion and/or to the bud portion of the housing 2. Attached to the rear support 29 are an ear hook 26 and a chord 27. These may be of 
Rich paragraph [0010]

    PNG
    media_image2.png
    508
    455
    media_image2.png
    Greyscale

Rich figure 3
	Using the teachings of Lindon and Rich an artisan of ordinary skill would understand the need for a tether or cord in any earbud system in order physically attach the earbuds to each other to prevent loss.  This is combining prior art elements according to known methods to yield predictable results and as such the combination of Linden and Rich disclose the claimed subject matter.

s 28, 29, 31, 32, 37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al US Pub 2016/0073189 as disclosed above with respect to claims 21 and 33 further in view of Sakai et al. US Pub 2015/0230019.  
Linden discloses all of the claimed subject matter as explained above but lacks in disclosing the structure of a tether between the two earbuds where an electrical communications exists in the tether there between.  
Sakai discloses a wireless earbud system that includes a tether or cord that is attached between the earbuds. The attachment of the cord to the earbuds can be a swappable cord with a USB cable therein for connection between the earbuds that transmits various control signals.  See paragraphs [0023], [0025], [0036], [0037] and figures 4 and 5.
With respect to the sensor configured to sense biometric feedback and send that signal to the media device please see paragraphs [0029] and [0041] that disclose sending back temperature  and acceleration signals to the device.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen with the tether of Sakai. This modification would have improved the system's flexibility by allowing the system to be used as a necklace. This is combining prior art elements according to known methods to yield predictable results and as such the combination of Linden and Sakai disclose the claimed subject matter.
Allowable Subject Matter
Claims 1-20 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 contains the limitation presented below. 


Claim 10 contains the limitation presented below. 
wherein at least one of the first earbud assembly and the second earbud assembly is configured to operate as a master and communicate directly with a media device when the first end and the second end of the tether are disconnected from the first earbud assembly and the second earbud assembly, and wherein the control unit is configured to operate as a master and communicate directly with the media device, with the first earbud assembly and the second earbud assembly operating as slaves and communicating directly with the control unit, when the first end of the tether is connected to the first earbud assembly and the second end of the tether is connected to the second earbud assembly.

Claim 20 contains the limitation presented below. 
configuring one or both of the first and second wireless earbud assemblies to operate in a master mode and receive a wireless signal directly from a media device and to drive audio drivers in the first and second wireless earbud assemblies with an audio signal based on data received directly from the media device when the first and second ends of the tether are decoupled from the first and second wireless earbud assemblies; 

configuring the wireless unit of the electronic control unit to operate in a master mode and receive a wireless signal directly from the media device and to drive the audio drivers in the first and second wireless earbud assemblies through electrical conductors disposed within the tether with an audio signal based on data received directly wirelessly from the media device when the first and second ends of the tether are respectively coupled to the first and second earbud assemblies; 

configuring both of the first and second wireless earbud assemblies to operate in a slave mode and receive the wireless signal directly from the wireless unit of the electronic control unit and to drive audio drivers in the first and second 

There is no teaching or suggestion in the prior art of record that would have motivated a person of ordinary skill in the art before the effective filing date of the above claimed subject matter to modify the earphone assemblies 131 and 232 to employ different master-slave relationships or to specifically alter the master-slave relationship based on whether the earphone assemblies 131 and 232 are connected to, or disconnected from, a tether, such as the swappable cord 116 of Sakai.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/FRED O FERRIS III/           Reexamination Specialist, Art Unit 3992                                                                                                                                                                                             /MF/Supervisory Patent Examiner, Art Unit 3992